Exhibit 10.1
 
SECOND AMENDMENT
TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is made and entered into as of the 26th day of March, 2012, by and
between CROWN CRAFTS, INC., a Delaware corporation (“Employer”), and NANCI
FREEMAN, an individual resident of the State of California (“Employee”).
 
W I T N E S S E T H:
 
WHEREAS, Employer and Employee have entered into that certain Amended and
Restated Employment Agreement dated as of April 20, 2004, as amended by that
certain First Amendment to Amended and Restated Employment Agreement by and
between Employer and Employee dated as of November 6, 2008 (as so amended, the
“Agreement”);
 
WHEREAS, Employer and Employee wish to amend the Agreement as provided herein;
and
 
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
same meanings given to such terms in the Agreement;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein, the parties hereto do hereby agree as follows:
 
1.           Amendment to Agreement.  Section 10.5 of the Agreement is hereby
amended by adding the following sentence to the end thereof:
 
“Notwithstanding the foregoing, if this Agreement is terminated pursuant to
either of the immediately preceding clauses (i) or (ii), then Employee shall
receive the product of two (2) multiplied by the sum she would have received
under Section 13.2 hereof following a Change in Control, payable as provided
therein.”
 
2.           Miscellaneous.
 
(a)           Choice of Law.  This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without giving
effect to the conflict of laws principles thereof.
 
(b)           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
 
(c)           Severability.  If any term or provision of this Amendment is held
by a court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms and provisions of this Amendment shall
in no way be affected, impaired or invalidated.
 
(d)           Existing Terms.  The existing terms and conditions of the
Agreement shall remain in full force and effect except as such terms and
conditions are specifically amended by, or conflict with, the terms of this
Amendment.
 
[Signature page follows.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment, or caused
this Amendment to be executed by the undersigned thereunto duly authorized, as
of the date first written above.
 

  CROWN CRAFTS, INC.                     By:   /s/ E. Randall Chestnut         
E. Randall Chestnut, Chairman,       President and Chief Executive Officer      
                      /s/ Nanci Freeman      NANCI FREEMAN  